                   Case 1:15-cr-00008-JGK Document 147 Filed 11/07/19 Page 1 of 1



                                                 ALAN M. NELSON
                                                      ATTORNEY AT L'AW

                                              3000 MARCUS AVENUE, SUITE IES
                                              LAKE SUCCESS, NEW YORK 11042
                                                TELEPHONE: (516) 328--6200
NEW YORK OFFICE:                                    FAX: (516) 328-6354
111 JOHN STREET                                 E-mail: aoelsoolaw@aoLcom
SUITE 640
NEW YORK, NY 10038
                                                                                  November 7, 2019
       BY ECF & U.S. MAIL
       Hon. John G. Koeltl
       United States District Judge
       United States Courthouse
       Southern District of New York
       500 Pearl Street
       New York, New York 10007

                   Re: United States v. Fernando Aybar and Malik Mayeemul
                       Criminal Docket No. 15-Cr 8 (JGK)

       Dear Judge Koeltl:

               Please accept this correspondence as a request to modify the conditions ofMr. Mayeemul conditions
      of release.

               The Court previously granted Mr. Mayeemul's request to travel to Bangladesh between November
       15, 2019 and Decemberl0, 2019.

              To facilitate his so doing he must acquire a U.S. Passport. His present bail conditions contain as a
      condition that he not apply for a passport. It is requested that the condition be modified to permit him to
      apply for a U.S. Passport and upon his return to the United States surrender the passport to Pre-trial Services.

              We have discussed this request with the defendant's Pre-trial Services Officer Mohammed Ahmed,
      and he consents, indeed recommended this modification.                 ~
                                                                                          ,/}
                                                                     7~§~g                       ttted,
                                                                 /                        ,/
                                                           .,. , /   ..J'••""V,t,....,/
                                                          Z.._,. . ,.,,..,.-AJan Nelson


      cc: AUSA Nicholas Chiuchiolo (ECF)
          Malik Mayeemul (electronic mail)

                                                                                   USDC SONY
                                                                                  DOCUMENT
      SOORDBRED~6(~                               -                               ELECTRON
                                                                                  DOCt/    ICALL y FILED
                      H.JoHN G. KOELTL, U.S.D.J.
                                                                                  DATE         FTC~7-
                                                                                                ·~'-'· -- LI-:-_"?i{"~-
                               ~ - f;;-l;f                                                                  .... ~ .....-· ,.<.._,..,7-.._...,,.. "'-...,.
